Citation Nr: 1706962	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-46 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for seborrheic dermatitis. 

3.  Entitlement to an initial rating in excess of 10 percent for pilonidal cyst.

4.  Entitlement to an initial rating in excess of 10 percent for stress fracture of the right tibia.

5.  Entitlement to an initial rating in excess of 10 percent for stress fracture of the left tibia.

6.  Entitlement to an initial rating in excess of 10 percent for chronic right knee strain.

7.  Entitlement to an initial rating in excess of 10 percent for chronic left knee strain.
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 2005 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the RO in Phoenix, Arizona, as well as a December 2009 rating decision issued by the RO in Detroit, Michigan.  Jurisdiction over the claims has since been transferred to the Detroit RO. 

In January 2013, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

In July 2013, the Board remanded the appeal to the RO for further development. 

In October 2014, the Board issued a decision in this case, granting some of the claims for an increased disability rating while denying others.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  By a June 2015 order, and pursuant to a Joint Motion for Partial Remand, the Court vacated the Board's October 2014 decision in part and remanded the case for action consistent with the terms of the joint motion. 

In July 2015, the Board notified the Veteran that the VLJ who conducted the January 2013 hearing was no longer employed by the Board; thus, she had the right to request another Board hearing.  38 C.F.R. § 20.707.  In August 2015, the Board received notice from the Veteran that she wished to be scheduled for a new hearing.  Following a remand from the Board in September 2015, that hearing was held before the undersigned VLJ in November 2016.  A transcript of that hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required. 


FINDING OF FACT

At the November 2016 Board hearing and in a contemporaneous written statement, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, withdrew her appeal regarding the issues of entitlement to an initial compensable rating for seborrheic dermatitis and an initial rating in excess of 10 percent each for pilonidal cyst, stress fracture of the right tibia, stress fracture of the left tibia, chronic right knee strain and chronic left knee strain.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for entitlement to an initial compensable disability rating for seborrheic dermatitis, as well as claims for entitlement to an initial rating in excess of 10 percent each for pilonidal cyst, stress fracture of the right tibia, stress fracture of the left tibia, chronic right knee strain and chronic left knee strain, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the November 2016 Board hearing, both orally and in writing and prior to the promulgation of a decision in the appeal, the Veteran, through her representative, withdrew her appeal as to an initial compensable rating for seborrheic dermatitis, and an initial rating in excess of 10 percent each for pilonidal cyst, stress fracture of the right tibia, stress fracture of the left tibia, chronic right knee strain and chronic left knee strain.  38 C.F.R. § 20.204 (b)(1).  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these appeals. Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal regarding entitlement to an initial compensable rating for seborrheic dermatitis is dismissed. 

The appeal regarding entitlement to an initial rating in excess of 10 percent for pilonidal cyst is dismissed.

The appeal regarding entitlement to an initial rating in excess of 10 percent for stress fracture of the right tibia is dismissed.

The appeal regarding entitlement to an initial rating in excess of 10 percent for stress fracture of the left tibia is dismissed.

The appeal regarding entitlement to an initial rating in excess of 10 percent for chronic right knee strain is dismissed.

The appeal regarding entitlement to an initial rating in excess of 10 percent for chronic left knee strain is dismissed.

REMAND

The Veteran underwent a VA examination in September 2013.  In the June 2015 Joint Motion for Partial Remand, the parties agreed that the September 2013 VA examination report was deficient, as the examiner failed to address the Veteran's reports of prescribed bed rest, wearing of a back brace, and receiving epidural steroid injections to treat her lower back pain. 

In addition, at the November 2016 hearing before the Board, the Veteran testified that her lower back symptoms had increased since the September 2013 VA examination. 

Thus, in light of the inadequacies of the September 2013 VA examination and the allegations of worsening made at the November 2016 hearing, the Board finds that the Veteran should be afforded a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (re-examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The VA examiner will be asked to address the Veteran's reports of bed rest, a back brace, and steroid injections. 

Finally, the Board notes that in the June 2015 Joint Motion for Partial Remand, the parties agreed that the Board failed to discuss whether the Veteran's entitlement to TDIU had been raised by the record.  In addition to the evidence already of record at that time, the Veteran testified in November 2016 that she lost her job in hotel management due to a lack of attendance she attributed to her back disability.  

In addition, multiple written statements from the Veteran's mother and friends were submitted to VA in November 2016; each describes the Veteran's inability to secure or maintain employment due to her back pain.  Thus, the Board finds that the issue of unemployability has been raised by the record and must be developed.  Rice v. Shinseki, 22 Vet. App. 447 (2009)(a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record).  Therefore, VCAA notice regarding the Veteran's TDIU claim and an application form should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of her service-connected lumbar spine disability.  The examiner is asked to specifically address her reports of prescribed bed rest, wearing of a back brace, and receiving epidural steroid injections to treat her lower back pain.

2.  Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs her of the evidence and information necessary to establish entitlement to a TDIU.  She should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  
3.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


